DETAILED ACTION
	The following is a response to the amendment filed 12/9/2020 which has been entered.
Response to Amendment
	Claims 1-7 and 10-28 are pending in the application. Claims 8, 9, 29 and 30 are cancelled.
	-The objection to the specification has been withdrawn due to applicant amending the specification accordingly.
	-The claim objection has been withdrawn due to applicant amending claim 14 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 4, 13, 14, 15, 27 and 28 accordingly.
	-The 103 rejection has been withdrawn due to applicant amending claim 14 over the prior art of record used in the rejection.

Allowable Subject Matter
Claims 1-7 and 10-28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

-In claim 1, line 10, a comma (,) has been inserted between “sensor” and “said” to correct grammar.
-In claim 27, last line, the first occurrence of “said” has been deleted to correct double occurrence of the term in the claim.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a self-shifting bicycle having a bicycle frame; a handlebar mounted to the frame; a wheel attached to the frame; a transmission attached to the wheel; a chain attached to the transmission; a power sensor mounted on the bicycle and configured for outputting an indication of power output of a rider; a computer control system mounted to the handlebar or frame and in communication with the sensor, the system including a touchscreen LCD display, and software having a series of computer-readable instructions for inputting and displaying a desired power level to/on the display, for receiving the indication of power output, calculating there from an adjustment for maintaining a constant power output from the rider and outputting a control signal calculated for adjustment of the transmission to maintain a constant power output from the rider despite changes in slope and in combination with the limitations as written in claim 1.
-(as to claim 14) a self-shifting bicycle having a bicycle frame; a handlebar mounted to the frame; a wheel attached to the frame; a transmission attached to the a power sensor mounted on the bicycle and configured for outputting an indication of power output of a rider; a computer control system mounted to the handlebar or frame and in communication with the sensor for calculating a running average of the indication of power output, comparing the calculated average to a desired power level inputted by a rider, and calculating there from an adjustment for maintaining a constant power output from the rider and outputting a control signal calculated for adjustment of the transmission to maintain a constant power output from the rider despite changes in slope; and a main actuator module in communication with the system and in connection with the transmission for receiving the signal from the system and automatically varying the transmission to maintain the constant power output from the rider and in combination with the limitations as written in claim 14.
-(as to claim 15) a transmission for a vehicle having a front chain wheel; a rear wheel mounted by a rear wheel hub that is connected by chain to front chain wheel, the hub having a mechanism for translating each rotation of the front wheel into a variable number of rotations of the rear wheel, and a control member for controlling the mechanism; a power meter configured for outputting an indication of power applied to the front wheel; and a computer control system having a processor and non-transitory computer-readable storage device storing a software module having a series of computer-readable instructions configured for carrying out the steps of, inputting a desired power level; inputting the indication of power applied to the front wheel, comparing the indication of power applied to the front wheel to the inputted desired power level, and outputting a control signal calculated for adjustment of the translation mechanism to maintain a constant power applied to the front wheel despite changes in slope and in combination with the limitations as written in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 5, 2021